Citation Nr: 1116166	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-46 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a left hand condition. 

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for depression. 

5.  Entitlement to service connection for vertigo. 

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976 and from December 2004 to December 2005.  He also had additional service in the U.S. Air Force Reserves for many years.

This appeal to the Board of Veterans' Appeals (Board) is from three rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A June 2007 rating decision denied service connection for hepatitis B, depression, and allergies; a July 2007 rating decision denied service connection for vertigo; and an April 2008 rating decision denied service connection for a left knee condition, a left hand condition, and tinnitus.  

The issues involving service connection for depression, vertigo, allergies, and tinnitus are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hepatitis B, or any residuals of viral hepatitis for which he received in-service treatment in March 1976.  A recent liver function test and a physical examination were entirely normal.  

2.  The Veteran fractured his left hand during his first period of active duty, but this fully resolved since there is no competent medical evidence of a current left hand condition. 

3.  The Veteran sustained a few minor injuries to his left knee in service, but these problems also resolved since there is no competent medical evidence of a current left knee condition. 


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A left hand condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A left knee condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of letters to the Veteran dated in August 2006, September 2007, January 2009, April 2009, and May 2009, which properly informed him of what evidence was required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  Proper notice for all claims was also issued prior to the initial adjudication of his claims, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  And after all notice letters were issued, the claims were readjudicated by the RO in a statement of the case (SOC) issued in November 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the duty to notify has been satisfied.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  Neither the Veteran nor his representative has made any such pleading or allegation of error with regard to VCAA notice.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative have identified as potentially relevant.  In addition, he was afforded several VA examinations to determine whether he has hepatitis B, a left hand condition, and a left knee condition as a result of service, even though such examinations were not required since there is no evidence of a current disability related to these claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These VA examinations were detailed, adequate, and were based on a review of relevant evidence of record.  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the first element of a current disability, the Court has clarified that this requirement is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Here, the Veteran filed his claims in June 2006 and June 2007. 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall considerthe benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
III.  Service Connection for Hepatitis B

The Veteran's service treatment records (STRs) show that he was treated for viral hepatitis in March 1976, during his first period of active duty.  He now claims that he still suffers from active hepatitis and is therefore seeking service connection for this condition.  For the reasons and bases set forth below, however, the Board finds no grounds to grant his claim.

The STRs show that he was hospitalized in March 1976 for viral hepatitis, after he reported a two week history of abdominal cramps and diarrhea and a three day history of nausea and vomiting.  The diagnosis was "hepatitis, viral, HAA [hepatitis-associated antigen] positive."  However, this condition apparently resolved with no residual disability.  In this regard, the remainder of the STRs for his first period of active duty, including a physical examination in September 1976, makes no further reference to active hepatitis, either by way of subjective complaint or objective clinical finding, such as jaundice, gastrointestinal symptoms, or an actual diagnosis.  But more importantly, there is no medical evidence of active hepatitis since that episode in March 1976, meaning no current disability has been identified. 

The Board has reviewed numerous VA and private treatment records, several of which note the Veteran's history of hepatitis B.  However, none of these records indicates that there has been any active disease since the initial episode in March 1976.  In connection with his claim, the Veteran was afforded a VA examination in March 2007 to determine whether he has hepatitis B related to service.  During the interview, the Veteran did not report any symptoms associated with hepatitis, such as malaise, anorexia, or weight loss.  The Veteran did report fatigue, but this was thought to be due to depression.  In any event, a liver function test and a physical examination were entirely normal.  The examiner therefore declined to diagnose the Veteran with active hepatitis.  Instead, he commented that the Veteran's profile shows immunity but no active disease.  He then noted "Asymptomatic."  

In light of these findings, the overall medical evidence shows that the Veteran does not suffer from a current disability involving hepatitis B.  And since a current disability is the most fundamental requirement of any service connection claim, the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof the Veteran has the claimed disability, there can be no valid claim because there is no current disability to attribute to his military service, regardless of the specific basis of the claim).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability generally means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (holding that VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability).  

In denying the Veteran's claim, the Board has also reviewed the Veteran's own lay statements in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  However, the Board finds that he is not competent to render a diagnosis of hepatitis B, which requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1372, 1377.  Thus, since the Veteran is not competent, the Board need not consider his lay statements in support of his claim.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In conclusion, since the Veteran has not met the essential requirement of a current disability involving hepatitis B, the preponderance of the evidence is against his claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.    § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied.

IV.  Service Connection for a Left Hand Condition

The Veteran claims that he currently suffers from a left hand condition as a result of an injury he sustained during his first period of active duty.  But since there is no competent medical evidence of a current left hand condition, this claim must also be denied in the absence of a current disability.  See Brammer, Rabideau, Chelte, Degmetich, all supra. 

The STRs confirm that in August 1974 the Veteran fractured the third metacarpal bone in his left hand.  A cast was applied to his left hand and wrist.  After it was removed, however, the remainder of the STRs do not show any evidence of a residual disability involving the left hand or wrist.  Of particular relevance, the September 1976 separation examination report makes no reference to any complaint or clinical finding involving the left hand or wrist.  These records therefore provide evidence against the claim.

But more significant is the fact that a current left hand condition has not been shown by the medical evidence.  During a February 2008 VA examination, the Veteran reported a history of pain in his left hand and wrist since the 1974 injury.  He also reported limitation of motion, tingling in some fingers, and poor grip strength.  However, the examiner concluded that a physical examination revealed no current disability involving the Veteran's left hand or wrist.  Radiographs revealed no definite evidence of acute skeletal injury, periosteal reaction, or oestoyltic lesion.  The joint space appeared preserved, and the soft tissues were unremarkable, with no significant changes noted since the pervious examination in July 2007.  The diagnostic impression was "No definite abnormality noted."   The examiner thus concluded that the left hand was unremarkable, meaning no disability was found.

This examination report provides compelling evidence against the Veteran's claim, since it shows that the Veteran's complaints of pain have not been attributed to a current diagnosed condition.  The Board has also reviewed numerous VA and private treatment records in the claims file, none of which show a current disability involving the left hand.  Thus, since a left hand condition has not been diagnosed to account for the Veteran's subjective complaints of pain and functional limitations, the Veteran has not met the most fundamental element of a current disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Hence, the claim must be denied.

In denying the claim, the Board is not dismissing the Veteran's statements that he experiences left hand pain as incredible.  See Buchanan, 451 F.3d at 1336.  Rather, the Board finds that the Veteran is simply not competent to attribute his subjective complaints of pain to a clinical diagnosis.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1372, 1377.  Since he is not competent to render a diagnosis, the Board need not consider his credibility or the probative value of his statements.  But even if the Board were to assume for the sake of argument that he is competent and credible, any lay statements would be strongly outweighed by the VA examiner's opinion that there is no current left hand condition.  See Buchanan, 451 F.3d at 1336.  See also Layno, 6 Vet. App. at 465.  

The Board thus concludes that the Veteran has not met the essential requirement of a current disability involving his left hand.  Therefore, the preponderance of the evidence is against his claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 55; Ortiz, 274 F. 3d at 1361.  Hence, the appeal of this claim must be denied.

V.  Service Connection for a Left Knee Condition

The Veteran believes that he currently suffers from a left knee condition that was incurred in service.  Again, however, no competent medical evidence shows that he even has a left knee condition.  His claim must therefore be denied in the absence of a current disability.  See Brammer, Rabideau, Chelte, Degmetich, all supra. 

The Veteran's STRs for both periods of active duty show several minor injuries to his left knee.  A September 1975 entry shows treatment for left knee pain, at which time there was no limitation of motion involving the knee.  The diagnostic assessment was tendon strain.  There were no further complaints, treatment, or diagnosis concerning the left knee for the remainder of his first period of active duty.  Indeed the Board places significant probative value on the September 1976 separation examination report, which makes no reference to any problems concerning the left knee, as the Veteran denied a "trick or locked knee," while a clinical evaluation of the knee was normal.

The Veteran was seen on several occasions for left knee pain between his two periods of active duty, although no chronic left knee disability was identified.  A January 1999 Air National Guard report notes that he had sustained a left knee injury approximately two weeks prior, but with no current pain.  A February 2000 report notes his complaints of left knee pain after the tailgate of a truck fell on the knee.  The assessment was left knee arthralgia.  

During his second period of active duty, the Veteran was seen in April 2005 after hitting his left knee on a desk.  A clinical evaluation revealed that his gait and station were normal, with no swelling, loss of strength, or limitation of motion of the left knee.  At no time was a chronic left knee condition identified at that time, or during the remainder of his active duty until he was discharged in December 2005.  

These findings thus show that there is no evidence that the Veteran developed a chronic left knee disability as a result of these minor injuries, both during and between his two periods of active duty.  But more fatal to the Veteran's claim is the fact that there is no competent medical evidence that he has a current left knee condition.  McClain, 21 Vet. App. at 321 (the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

None of the medical records dated since the conclusion of the Veteran's second period of active duty makes any reference to a current left knee condition.  In particular, VA records show that a whole-body imaging scan performed in September 2006 did not reveal any findings concerning the left knee.  This is consistent with a July 2007 X-ray examination report showing that the left knee is normal.  A report from a VA general medical examination performed in March 2007 also does not show a left knee condition.  

In light of these findings, there is no competent medical evidence that the Veteran has had a left knee condition at any time since filing his claim in June 2007.  See McLain, 21 Vet. App. at 321.  So in the absence of a current disability, there is no valid claim for service connection.  See Brammer, Rabideau, Chelte, Degmetich, all supra.  The only evidence in support of the claim involves the Veteran's own lay statements.  But the Veteran is simply not competent to attribute his complaints of left knee pain to a clinical diagnosis.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1372, 1377.  Thus, the Board need not consider whether his statements are credible or probative.   See Layno, supra. 

The Board concludes that the Veteran has not met the essential requirement of a current disability involving his left knee.  The preponderance of the evidence is therefore against his claim, meaning that the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 55; Ortiz, 274 F. 3d at 1361.  As such, the appeal of this claim must be denied.


ORDER

The claim of entitlement to service connection for hepatitis B is denied.

The claim of entitlement to service connection for a left hand condition is denied. 

The claim of entitlement to service connection for a left knee condition is denied.

REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claims for service connection for depression, vertigo, allergies, and tinnitus. 

The record shows that the Veteran was first treated for depression and vertigo in March 2001 and was first treated for allergies in August 2002.  The RO denied the claims for service connection for depression, vertigo, and allergies on the basis that they were first reported while a civilian after his first period of active duty, and were not aggravated by his second period of active duty from December 2004 to December 2005.  

However, his military entrance examination report for his second period of active duty makes no reference to depression, vertigo, or allergies.  Therefore, it must be presumed he entered service in good health with none of these conditions.  See 38 U.S.C.A. §§ 1111; See also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (holding that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service).  The government therefore must rebut this presumption of soundness by "clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).

It appears that the government has met the first part of this burden because clear and unmistakable evidence shows the Veteran's depression, vertigo, and allergies existed prior to his second period of active duty.  This is shown by the fact that he was treated for depression and vertigo in March 2001 and for allergies in August 2002.  Therefore, the determinative issue is whether clear and unmistakable evidence also shows that his preexisting depression, vertigo, and allergies were not aggravated by his second period of active duty beyond their natural progression.  A pre-existing disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Board finds that medical opinions are needed to answer this determinative question with respect to these claims.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R.   § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Veteran should be afforded appropriate VA examinations prior to appellate review by the Board.  

A VA examination is also needed concerning the Veteran's tinnitus.  The Veteran claims that he developed tinnitus as a result of noise exposure while working on the flight line during his second period of active duty.  The record also shows that tinnitus was first documented in January 2006, just one month following his separation from active duty, which tends to support his claim.  However, evidence also indicates that his tinnitus may be related to vertigo and/or allergies, neither of which has been service connected.  But since these claims are being remanded for additional development and consideration, the claim for service connection for tinnitus is inextricably intertwined with the claims for service connection for vertigo and allergies.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Hence, the claim for service connection for tinnitus must be referred back to the RO/AMC for readjudication after completion of this additional necessary development concerning the claims for service connection for vertigo and allergies.  

To assist in adjudicating this claim, however, a medical opinion also should be obtained to determine whether the Veteran's tinnitus is related to his second period of active duty service, or whether it is proximately due to, the result of, or chronically aggravated by his vertigo and/or allergies.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (permitting secondary service connection for additional disability like the nervous condition at issue if proximately due to, the result of, or chronically aggravated by a service-connected condition).


Accordingly, the depression, vertigo, allergies, and tinnitus issues are REMANDED for the following development and consideration:

1.  Arrange for the Veteran to undergo the appropriate VA examinations to determine the nature and etiology of the Veteran's preexisting depression, vertigo, and allergy disorders.  The record shows that the Veteran was first treated for depression and vertigo in March 2001 and was first treated for allergies in August 2002.  Thus, these conditions clearly preexisted his second period of active duty service from December 2004 to December 2005.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(A) Did the Veteran's preexisting depression, vertigo, and allergy disorders permanently increase in severity during his second period of active duty service from December 2004 to December 2005? 

(B) If there was a measurable increase in severity for his depression, vertigo, and allergy disorders during his second period of active duty service from December 2004 to December 2005, is there clear and unmistakable evidence (i.e., highest degree of medical certainty) this permanent increase in severity was due to the natural progression of the disabilities?  

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  

2.  Also schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  This examination also should include any necessary diagnostic testing or evaluation.  Based on an examination and a comprehensive review of the claims file, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more probable) that the Veteran's tinnitus is related to noise exposure during his second period of active duty service, from December 2004 to December 2005, or is proximately due to or has been chronically (meaning permanently) aggravated by his vertigo and/or allergies.  It again is critically necessary that the examiner discuss the medical rationale of the opinion.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  Thereafter, the RO (AMC) must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then readjudicate the depression, vertigo, allergies, and tinnitus claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


